In the Matter of Julius Weissman, Respondent, against Radcliffe Shoe Co., Inc., Appellant, for an Order Requiring Respondent to Submit Certain Differences between the Parties to Arbitration.—The decision of this court handed down on November 13, 1931,  is hereby amended to read as follows: On argument, order directing arbitration to proceed modified so as to permit appellant to file a further affidavit as to any claimed issues, and so as to direct *782a trial of the preliminary issues, if any, at Special Term, and as so modified affirmed, without costs; the determination of the motion to compel arbitration to be held in abeyance until the determination of such issues. Lazansky, P. J., Young, Kapper, Hagarty and Tompkins, JJ., concur.